Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20    PageID.3441   Page 1 of 30




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION



  JOSHUA MARTEZ BROWN,                                 2:17-CV-12097
                                              HON. TERRENCE G. BERG
                      Petitioner,
                                             OPINION AND ORDER
                vs.
                                            DENYING PETITION FOR
                                           WRIT OF HABEAS CORPUS,
  WILLIE SMITH,
                                            DECLINING TO ISSUE A
                                               CERTIFICATE OF
                      Respondent.
                                             APPEALABILITY, AND
                                             GRANTING LEAVE TO
                                              APPEAL IN FORMA
                                                  PAUPERIS


       Petitioner Joshua Martez Brown, a state prisoner in custody of the

 Michigan Department of Corrections, filed a pro se application for the

 writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pet., ECF No. 1. He
 challenges his Wayne County, Michigan convictions for second-degree

 murder, Mich. Comp. Laws § 750.317, assault with intent to commit

 murder, Mich. Comp. Laws § 750.83, and possession of a firearm during

 the commission of a felony (“felony firearm”), Mich. Comp. Laws §

 750.227b. Petitioner claims that: (1) his right to a speedy trial was

 violated; (2) there was insufficient evidence at trial to support his

 convictions; (3) the prosecutor allowed a witness to give perjured

 testimony; (4) his right to a fair trial was violated when the trial court
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3442   Page 2 of 30




 admitted his cellphone in evidence; (5) he was not brought before a judge

 or magistrate within 48 hours of his warrantless arrest; and (6) his trial

 attorney was ineffective because he failed to object to a defective

 complaint and warrant. Pet., ECF No. 1, PageID.51, 16. Respondent

 Willie Smith argues through counsel that Petitioner’s claims are

 procedurally defaulted, not cognizable on habeas review, and meritless.

 Answer in Opp’n to Pet., ECF No. 7, PageID.111-113. The Court agrees

 that Petitioner’s claims do not warrant habeas relief. Accordingly, the

 Court will deny the habeas petition.

                                 I. BACKGROUND
       The Michigan Court of Appeals summarized the basic facts in

 Petitioner’s case as follows:

       Defendant’s convictions arise from a shooting at 19481 West
       Ferguson Street in Detroit. Several shots were fired into a house
       occupied by Almanda Talton and her 12–year–old daughter, Kadeja
       Davis. One of the shots struck Davis in her head, causing her
       death. Defendant was charged with first-degree premeditated
       murder, MCL 750 .316(1)(a), for the shooting death of Davis,
       assault with intent to commit murder with respect to Talton, and
       felony-firearm. The prosecution’s theory at trial was that the
       shooting was related to a dispute over a cell phone that belonged to
       defendant’s mother, Heather Brown, and which Talton was
       suspected of taking from a tax office where Heather Brown worked.
       The defense did not dispute that defendant confronted Talton about
       the cell phone but argued that there was no evidence that he was
       the person who fired the gunshots.

       Defendant originally stood trial in August and September 2012.
       However, the trial court ordered a mistrial when the jury was

                                      2
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3443   Page 3 of 30




       unable to reach a unanimous verdict. At defendant’s second trial
       in November and December 2013, the jury convicted defendant of
       the lesser offense of second-degree murder and the charged offenses
       of assault with intent to commit murder and felony-firearm.


 People v. Brown, No. 320408, 2015 WL 6482928, at *1 (Mich. Ct. App.

 Oct. 27, 2015).1 On January 7, 2014, the trial court sentenced Petitioner

 to prison for a term of twenty-four to fifty years for the murder conviction,

 a concurrent term of fourteen to thirty years for the assault conviction,

 and a consecutive term of two years for the felony-firearm conviction.

 Sentence Tr., ECF No. 8-35, PageID.2993.
       Petitioner raised his first four habeas claims through counsel in an

 appeal of right. In a pro se supplemental brief, he raised his fifth and

 sixth claims. The Michigan Court of Appeals rejected all his claims and
 affirmed his convictions. Brown, 2015 WL 6482928. Petitioner raised

 the same claims in the Michigan Supreme Court, which denied leave to

 appeal on June 28, 2016. People v. Brown, 880 N.W.2d 237 (Mich. 2016).
 On June 26, 2017, Petitioner filed his habeas petition.

                            II. LEGAL STANDARD

       28 U.S.C. § 2254(d) provides that:



 1
   The state court’s summary of the case is accurate and supported by the
 record except for its statement that Petitioner did not dispute
 confronting Talton about the phone. Petitioner presented an alibi
 defense and argued in the alternative that, even if he was the person
 who confronted Talton at her home, there was no testimony that he
 fired the gunshots or possessed a gun on the night of the crimes.
                                      3
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3444   Page 4 of 30




       An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be
       granted with respect to any claim that was adjudicated on the
       merits in State court proceedings unless the adjudication of the
       claim –

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the
       State court proceeding.


       A decision of a state court is “contrary to” clearly established law if

 the state court arrives at a conclusion opposite to that reached by the

 Supreme Court of the United States on a question of law, or if the state

 court decides a case differently from the Supreme Court on a set of

 materially indistinguishable facts. See Williams v. Taylor, 529 U.S. 362,

 405-06 (2000). An “unreasonable application” occurs when “a state court

 decision unreasonably applies the law of [the Supreme Court] to the facts
 of a prisoner’s case.” Id. at 409. “[A] federal habeas court may not issue

 the writ simply because that court concludes in its independent judgment

 that the relevant state-court decision applied clearly established federal
 law erroneously or incorrectly. Rather, that application must also be

 unreasonable.” Id. at 411.

       “A federal court’s collateral review of a state-court decision must be

 consistent with the respect due state courts in our federal system.”


                                      4
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3445   Page 5 of 30




 Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). Section 2254(d) “thus

 imposes a ‘highly deferential standard for evaluating state-court rulings,’

 and ‘demands that state-court decisions be given the benefit of the

 doubt.’”   Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh v.

 Murphy, 521 U.S. 320, 333 n.7 (1997), and Woodford v. Visciotti, 537 U.S.

 19, 24 (2002)). “[A] state court’s determination that a claim lacks merit

 precludes federal habeas relief so long as ‘fairminded jurists could

 disagree’ on the correctness of the state court’s decision.” Harrington v.

 Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

 U.S. 652, 664 (2004)). “[E]ven a strong case for relief does not mean the
 state court’s contrary conclusion was unreasonable.” Id. at 102 (citing

 Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). Furthermore, “[u]nder §

 2254(d), a habeas court must determine what arguments or theories
 supported or . . . could have supported, the state court’s decision . . . and

 then it must ask whether it is possible fairminded jurists could disagree

 that those arguments or theories are inconsistent with the holding in a

 prior decision of [the Supreme] Court.” Id.

       Section 2254(d)(1) limits a federal habeas court’s review to a

 determination of whether the state court’s decision comports with “the
 governing legal principle or principles set forth by the Supreme Court at

 the time the state court renders its decision.” Andrade, 538 U.S. at 71-

 72 (citing Williams, 529 U.S. at 405, 413); see also Knowles v. Mirzayance,
 556 U.S. 111, 122 (2009) (noting that the Supreme Court “has held on

                                      5
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3446   Page 6 of 30




 numerous occasions that it is not ‘an unreasonable application of’ ‘clearly

 established Federal law’ for a state court to decline to apply a specific

 legal rule that has not been squarely established by [the Supreme]

 Court”). Further, “‘a determination of a factual issue made by a State

 court shall be presumed to be correct,’ unless rebutted by ‘clear and

 convincing evidence.’” Holland v. Rivard, 800 F.3d 224, 242 (6th Cir.

 2015) (quoting 28 U.S.C. § 2254(e)(1)), cert. denied, 136 S. Ct. 1384 (2016).

 Finally, “review under § 2254(d)(1) is limited to the record that was

 before the state court that adjudicated the claim on the merits.” Cullen

 v. Pinholster, 563 U.S. 170, 181 (2011).
                                III. DISCUSSION

             A. Speedy Trial

       Petitioner alleges first that his constitutional right to a speedy trial
 was violated because his second trial commenced more than a year after

 his first trial and twenty-one months after his arraignment. Pet., ECF

 No. 1, PageID.51, 86. More specifically, Petitioner asserts that he was

 arraigned on February 5, 2012, his first trial commenced on August 28,

 2012, and his second trial commenced on November 14, 2013.                Id.,

 PageID.86; see also the Wayne County Register of Actions, ECF No. 8-1,
 PageID.192-194. Petitioner alleges that he languished in jail that entire

 time. Pet., ECF No. 1, PageID. 86.

       The Michigan Court of Appeals reviewed Petitioner’s speedy trial
 claim for “plain error” affecting substantial rights because Petitioner did

                                       6
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20    PageID.3447   Page 7 of 30




 not preserve his claim by raising it in the trial court. Brown, 2015 WL

 6482928, at *1. Respondent, therefore, argues that the claim is

 procedurally defaulted. ECF No. 7, PageID.111, 116, 128-132.

       In the habeas context, a procedural default is “a critical failure to
 comply with state procedural law.” Trest v. Cain, 522 U.S. 87, 89 (1997).

 Pursuant to the related doctrine, “a federal court will not review the

 merits of [a state prisoner’s] claims, including constitutional claims, that
 a state court declined to hear because the prisoner failed to abide by a

 state procedural rule.” Martinez v. Ryan, 566 U.S. 1, 9 (2012). “This rule

 was ‘designed to ensure that state-court judgments are accorded the
 finality and respect necessary to preserve the integrity of legal

 proceedings within our system of federalism.’”        Hugueley v. Mays, 964

 F.3d 489, 495 (6th Cir. 2020) (quoting Martinez, 566 U.S. at 9).
       In the Sixth Circuit, determining whether a federal habeas

 petitioner’s claim has been procedurally defaulted is a four-step inquiry.

 Kelly v. Lazaroff, 846 F.3d 819, 828 (6th Cir. 2017).


       [A] habeas petitioner’s claim will be deemed procedurally defaulted
       if each of the following four factors is met: (1) the petitioner failed
       to comply with a state procedural rule; (2) the state courts enforced
       the rule; (3) the state procedural rule is an adequate and
       independent state ground for denying review of a federal
       constitutional claim; and (4) the petitioner has not shown cause and
       prejudice excusing the default.




                                      7
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3448   Page 8 of 30




 Henderson v. Palmer, 730 F.3d 554, 560 (6th Cir. 2013) (quoting Jalowiec

 v. Bradshaw, 657 F.3d 293, 302 (6th Cir. 2011)). These four factors are

 satisfied in this case.

       First, there is a relevant state procedural rule, which requires “[a]
 defendant [to] make a ‘formal demand on the record’ to preserve a speedy

 trial issue for appeal.” People v. Cain, 605 N.W.2d 28, 39 (Mich. Ct. App.

 1999) (citing People v. Rogers, 192 N.W.2d 640 (Mich. Ct. App. 1971)).

 Petitioner violated this rule by not making a formal speedy trial demand

 in the trial court. In fact, at a special pretrial hearing held more than a

 year after his first trial ended in a mistrial, Petitioner stated that he had
 no objections to the second trial starting on November 14, 2013. See

 10/3/13 Special Pretrial Tr., ECF No. 8-21, PageID.1466.

       Second, the Michigan Court of Appeals was the only state court to
 issue a reasoned decision disposing of Petitioner’s claim,2 and it enforced

 the rule by stating:      “[B]ecause defendant neglected to raise the

 purported speedy trial violation in the trial court, we review his

 unpreserved claim only to ascertain if any plain error affected his

 substantial rights.” Brown, 2015 WL 6482928, at *1.           The Court of

 Appeals then reviewed Petitioner’s claim for “plain error” and concluded
 that Petitioner’s substantial rights were not violated. Id.

 2
   When determining whether a state procedural rule was applied in a
 case, courts look “to the last reasoned state court decision disposing of
 the claim.” Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010) (en
 banc).
                                      8
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3449   Page 9 of 30




       The Court of Appeals also determined that there was no violation

 of the Sixth Amendment, but that comment does not preclude this Court

 from concluding that Petitioner’s claim is procedurally defaulted. As

 explained in Harris v. Reed, 489 U.S. 255 (1989),


       a state court need not fear reaching the merits of a federal claim in
       an alternative holding. By its very definition, the adequate and
       independent state ground doctrine requires the federal court to
       honor a state holding that is a sufficient basis for the state court’s
       judgment, even when the state court also relies on federal law.


 Id. at 264 n. 10 (emphasis in original). The “adequate and independent

 state ground” doctrine “curtails reconsideration of the federal issue on

 federal habeas as long as the state court explicitly invokes a state

 procedural bar rule as a separate basis for decision.” Id.

       Third, a state procedural rule is an adequate and independent basis
 for foreclosing federal review of a constitutional claim if the rule is firmly

 established and regularly followed. Taylor v. McKee, 649 F.3d 446, 450-

 51 (6th Cir. 2011). The rule requiring a formal demand on the record to
 preserve a speedy trial claim was firmly established and regularly

 followed long before Petitioner was charged and tried. See Rogers, 192

 N.W.2d at 641 (stating in 1971 that, “to properly preserve his right to a

 speedy trial, a defendant must make a formal demand on the record that

 he be brought to trial”).



                                       9
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3450   Page 10 of 30




       Fourth, Petitioner has not alleged “cause” for his failure to object in
  the trial court. As such, he has abandoned the “cause and prejudice”

  argument. Wheeler v. Simpson, 852 F.3d 509, 515 (6th Cir. 2017).

       In the absence of “cause and prejudice,” a habeas petitioner may
  pursue a procedurally defaulted claim if he can demonstrate that failure

  to consider his claim “will result in a fundamental miscarriage of justice.”

  Coleman v. Thompson, 501 U.S. 722, 750 (1991). But “[a] fundamental

  miscarriage of justice results from the conviction of one who is ‘actually

  innocent.’”    Lundgren v. Mitchell, 440 F.3d 754, 764 (6th Cir. 2006)

  (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)).        And “[t]o be

  credible, [a claim of actual innocence] requires [the] petitioner to support

  his allegations of constitutional error with new reliable evidence –

  whether it be exculpatory scientific evidence, trustworthy eyewitness
  accounts, or critical physical evidence – that was not presented at trial.”

  Schlup v. Delo, 513 U.S. 298, 324 (1995).

       Petitioner has not presented the Court with any new evidence in

  support of a claim of actual innocence. Accordingly, a miscarriage of

  justice will not occur as a result of the Court’s failure to address the

  substantive merits of his speedy trial claim. His claim fails because all

  four procedural-default factors are satisfied.

                B. Sufficiency of the Evidence

       Petitioner alleges next that his convictions must be reversed

  because there was insufficient evidence to prove him guilty beyond a

                                      10
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3451   Page 11 of 30




  reasonable doubt. Pet., ECF No. 1, PageID.92. Petitioner contends that

  there was no evidence he was the shooter, there was no DNA or

  fingerprint evidence to prove that he was a passenger in Heather Brown’s

  car on the night of the shooting, and the police failed to perform a gunshot

  residue test, which would have shown whether he fired a weapon. Id.,

  PageID.93-94. Petitioner asserts that, at most, the evidence showed he

  was merely present when the shots were fired. Id., PageID.92, 94. The

  Michigan Court of Appeals adjudicated Petitioner’s claim on the merits

  and concluded that the evidence was sufficient to sustain Petitioner’s

  convictions. Brown, 2015 WL 6482928, at *4.
             1. Clearly Established Federal Law

       In a habeas case, the critical inquiry on review of a challenge to the

  sufficiency of the evidence supporting a criminal conviction is


       whether the record evidence could reasonably support a finding of
       guilt beyond a reasonable doubt. But this inquiry does not require
       a court to “ask itself whether it believes that the evidence at the
       trial established guilt beyond a reasonable doubt.” Instead, the
       relevant question is whether, after viewing the evidence in the light
       most favorable to the prosecution, any rational trier of fact could
       have found the essential elements of the crime beyond a reasonable
       doubt.


  Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (internal citations and

  footnote omitted) (emphases in original). “Circumstantial evidence may

  support a conviction, McKenzie v. Smith, 326 F.3d 721, 727 (6th Cir.


                                      11
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3452   Page 12 of 30




  2003), and such evidence need not remove every reasonable hypothesis

  except that of guilt. Walker v. Russell, 57 F.3d 472, 475 (6th Cir. 1995).”

  Apanovitch v. Houk, 466 F.3d 460, 488 (6th Cir. 2006).

        Under AEDPA, moreover, a habeas court’s “review of a state-court

  conviction for sufficiency of the evidence is very limited,” Thomas v.

  Stephenson, 898 F.3d 693, 698 (6th Cir. 2018), because Jackson claims

  are “subject to two layers of judicial deference,” Coleman v. Johnson, 566

  U.S. 650, 651 (2012) (per curiam). First, it is the responsibility of the jury

  to decide what conclusions should be drawn from the evidence admitted

  at trial. Johnson, 566 U.S. at 651 (quoting Cavazos v. Smith, 565 U.S. 1,
  2 (2011) (per curiam)). “And second, on habeas review, ‘a federal court

  may not overturn a state court decision rejecting a sufficiency of the

  evidence challenge simply because the federal court disagrees with the
  state court. The federal court instead may do so only if the state court

  decision was ‘objectively unreasonable.’” Id. (quoting Smith, 565 U.S. at

  2); see also Tanner v. Yukins, 867 F.3d 661, 672 (6th Cir. 2017) (stating

  that “two layers of deference apply [to a sufficiency-of-the-evidence

  claim], one to the jury verdict, and one to the state appellate court”), cert.

  denied, 138 S. Ct. 1283 (2018).
                    2. Application

        Petitioner is not alleging that the prosecution failed to prove the

  elements of the crimes for which he was convicted. Instead, he maintains
  there was insufficient evidence that he was the shooter.

                                       12
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3453   Page 13 of 30




       “The identity of a defendant as the perpetrator of the crimes

  charged is an element of the offense and must be proved beyond a

  reasonable doubt.” Byrd v. Tessmer, 82 F. App’x 147, 150 (6th Cir. 2003)

  (citing People v. Turrell, 181 N.W.2d 655, 656 (1970)). The testimony at

  Petitioner’s trial, however, was sufficient to allow a reasonable trier of

  fact to establish beyond a reasonable doubt that he was the shooter. As

  correctly summarized by the state court:


       Talton testified that on the night of January 31, 2012, shortly after
       she returned home from her visit to a tax office, she and her
       daughter were in the living room at her house on West Ferguson.
       Talton heard the sound of screeching tires near her house, looked
       out the living room window, and saw a burgundy car drive past.
       Approximately a minute later, Talton heard knocking on the front
       door, asked who had knocked, and a man’s voice responded, “Jerrod,
       from the tax place.” Talton opened the front door and observed a
       burgundy car with a spoiler parked in front of her house, the front
       passenger door of the car was open, two children were in the
       backseat, and defendant was standing on the front porch, less than
       a foot away from her. Defendant asked Talton whether she had
       seen a missing cell phone at the tax office, and Talton advised
       defendant that she had discovered a phone in the bathroom and
       returned it to a male office manager. Talton also recounted that as
       she had begun closing the front door, she observed Heather Brown
       get out from the driver’s side door of the burgundy car and approach
       Talton’s house, while defendant remained standing on the front
       porch. Talton next heard indistinguishable conversation between
       defendant and Heather Brown, which was immediately followed by
       seven or eight gunshots, causing her to hide on the living room floor
       until the gunshots ceased. Talton conceded that she had closed her
       front door before the gunfire erupted, that she did not know who
       fired a gun, and that she never saw a gun or other weapon in
       defendant’s possession. However, she explained that defendant
                                      13
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3454   Page 14 of 30




       had been the closest person to the front door when the shooting
       started and that she thought defendant was the shooter.

       Talton’s neighbors, Jovan Bonga and Brittany Henderson, were
       conversing on the sidewalk in front of Bonga’s house when Bonga
       noticed a red Taurus twice drive down the street. Bonga observed
       the Taurus parked in front of Talton’s house, heard the sound of a
       door closing on the passenger side of the Taurus closest to Talton’s
       house, and later saw a person of an indeterminate gender standing
       in the grass of Talton’s front yard approximately 10 feet from her
       house. A few minutes later, he heard two or three gunshots. He
       then saw in front of Talton’s house the gunfire that resulted from
       three or four more gunshots fired by the same person in Talton’s
       front yard. He then saw the shooter get inside the Taurus on the
       front passenger side. Bonga added that the gunshots sounded like
       they all emanated from the same type of gun, and he denied having
       seen anyone besides the person who stood in Talton’s front yard.

       Henderson testified that she too saw an older-style burgundy
       Taurus twice drive past on West Ferguson Street and park in front
       of Talton’s house. Henderson also saw someone standing on the
       sidewalk in front of Talton’s house, who appeared to be a man
       because of “the way his body was built.” Henderson saw fire from
       a gun that the man in front of Talton’s house had pointed directly
       at the house. She estimated that she heard and saw five gunshots,
       and the man entered the Taurus’s front passenger door before the
       car drove away. Henderson denied having seen the Taurus’s driver
       leave the car.

       Sheila Arrington testified that she learned about Heather Brown’s
       missing cell phone and drove Heather Brown’s red Taurus, with
       Cortland Brown who is Heather Brown’s youngest son, to the tax
       office where Heather Brown worked. Arrington recounted that
       Heather Brown and Courtland Brown left the tax office together,
       with Heather Brown driving the Taurus and Arrington and
       Courtland Brown in the back seat. Defendant later entered the
       front passenger seat. Heather Brown advised defendant that she
       could not find her cell phone. The Taurus stopped in front of a

                                      14
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3455   Page 15 of 30




       house on Ferguson Street. Heather Brown yelled at defendant
       about her keys.        Then Heather Brown and defendant
       simultaneously left the Taurus, and within the next 10 minutes,
       while Arrington and Courtland Brown still occupied the back seat
       of the Taurus, Arrington heard between one and five nearby
       gunshots. Defendant then reentered the Taurus’s front passenger
       seat, Heather Brown returned to the driver’s seat, and the Taurus
       drove away.


  Brown, 2015 WL 6482928, at *3-*4.

       A rational trier of fact could have concluded from the combined

  testimony of Talton, Bonga, Henderson, and Arrington that Petitioner
  fired the gunshots at Talton’s home. As the Michigan Court of Appeals

  pointed out, all four of those witnesses,

       agreed that the Taurus had parked directly in front of Talton’s
       house. Talton repeatedly identified defendant as the person who
       knocked on her door on the evening of January 31, 2012, and the
       person closest to her house immediately before the gunfire began.
       Although no one testified to having specifically observed defendant
       leave the Taurus, Talton’s testimony to seeing the front passenger
       door of the Taurus standing open when defendant appeared on the
       porch was strong circumstantial evidence that he had occupied that
       position. Arrington also described defendant’s presence in the front
       passenger seat of the Taurus shortly before the shooting. Although
       Talton never saw defendant fire gunshots at her house, Bonga and
       Henderson noticed the sole visible occupant of the Taurus fire the
       gunshots before reentering the Taurus’s front passenger door.
       Henderson repeatedly opined that the shooter appeared to be a
       man.
  Id. at *4. There was additional evidence that the seven casings at the

  crime scene came from one gun, 11/26/13 Trial Tr., ECF No. 8-28,



                                      15
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3456   Page 16 of 30




  PageID.2335-2336, and that the gunshots were fired close in time, id.,

  PageID.2408.

       Petitioner presented evidence that he was at a friend’s house on

  Cruse Street at the time of the shooting (estimated at 8:44 p.m.) and that

  he subsequently went to a house where his father was playing poker. See

  12/3/13 Trial Tr., ECF No. 8-31, PageID. 2770, 2780 (D’errah Tyler’s

  testimony that Petitioner was outside her home on Cruse Street at the

  time of the shooting); id., PageID.2808-2809 (Tristan Thomas’s testimony

  that Petitioner arrived at the poker party on Maplelawn between 8:00

  p.m. and 9:00 p.m. on the night of the shooting).
       Tyler, however, was inconsistent when she described the timing of

  events on the night in question. In addition, evidence derived from cell

  phone data established that Petitioner’s cell phone was not on Cruse
  Street at the time of the shooting, id., PageID.2844-2845, even though

  there was other evidence that he was using his phone that evening.

       Furthermore, the Jackson “standard gives full play to the
  responsibility of the trier of fact fairly to resolve conflicts in the

  testimony, to weigh the evidence, and to draw reasonable inferences from

  basic facts to ultimate facts.” Jackson, 443 U.S. at 319. A reviewing court
  “does not reweigh the evidence or redetermine the credibility of witnesses

  . . . .” Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003). “It is

  the province of the factfinder to weigh the probative value of the evidence
  and resolve any conflicts in testimony.” Id.

                                      16
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3457   Page 17 of 30




       While the lack of eyewitness identification in an otherwise close
  case is concerning, the Court is cognizant that the Sixth Circuit “has

  never held that eyewitness evidence is needed to secure a conviction.”

  United States v. Parks, 278 F. App’x 527, 536 (6th Cir. 2008). Here, a
  rational trier of fact could have concluded from the evidence taken in the

  light most favorable to the prosecution that Petitioner was the shooter.

  Additionally, the state court’s conclusion—that         the evidence was
  sufficient to support Petitioner’s convictions—is objectively reasonable.

  Petitioner, therefore, has no right to relief on his challenge to the

  sufficiency of the evidence.
             C. Perjury

       Petitioner’s third claim alleges that the prosecutor violated his

  right to due process by allowing Talton to give perjured testimony and by
  failing to correct the perjury. Pet., ECF No. 1, PageID.95-97. The alleged

  perjury was Talton’s testimony that she did not know whether the cell

  phone found in her car was the one she found at the tax office, that she

  did not know how the phone got in her car, and that the phone somehow

  magically got in her vehicle.      11/20/13 Jury Trial, ECF No. 8-25,

  PageID.1911-1912.     She consistently maintained that she found the

  phone in a restroom at the tax office and that she then turned the phone

  over to an employee named “Al” at the tax office. Id., PageID.at 1875-

  1876, 1881, 1884, 1901, 1907-1909. Respondent asserts that Petitioner’s

  claim is procedurally defaulted because the Michigan Court of Appeals

                                      17
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3458   Page 18 of 30




  reviewed the claim for “plain error.” Answer, ECF No. 7, PageID.112,

  151.

                     1. Procedural Default

         As noted above, a habeas claim is procedurally defaulted if: (1) the

  petitioner failed to comply with an applicable state procedural rule; (2)

  the state courts enforced the rule; (3) the state procedural rule is an

  adequate and independent state ground for denying review of a federal

  constitutional claim, and (4) the petitioner fails to demonstrate cause for

  his error and actual prejudice or that a miscarriage of justice will occur

  if the habeas court fails to adjudicate his claim on the merits. Henderson,
  730 F.3d at 560.

         These factors are satisfied as to Petitioner’s claim about the

  prosecutor’s alleged use of perjured testimony. First, the relevant state
  procedural rule states that, “[t]o preserve a claim of prosecutorial

  misconduct, the defendant must make a timely and specific objection to

  the conduct at trial.” People v. Clark, __ N.W.2d __, __, No. 343607, 2019
  WL 6138242, at *16 (Mich. Ct. App. Nov. 19, 2019) (citing People v.

  Brown, 811 N.W.2d 531 (Mich. Ct. App. 2011)). Petitioner violated this

  rule by not objecting at trial to the prosecutor’s alleged use of perjury and
  alleged failure to correct the disputed testimony.

         Second, the Michigan Court of Appeals was the last state court to

  render a reasoned opinion in Petitioner’s case and it enforced the rule by
  reviewing Petitioner’s claim for “plain error” affecting substantial rights,

                                       18
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3459   Page 19 of 30




  because Petitioner did not object or otherwise raise the issue at trial.

  Brown, 2015 WL 6482928, at *4.3

       Third, the rule requiring a contemporaneous objection to a

  prosecutor’s conduct was firmly established and regularly followed before

  Petitioner’s trial. See, e.g., People v. Thomas, 678 N.W.2d 631, 635 (Mich.

  Ct. App. 2004) (stating that, because the defendant failed to object to the

  prosecutor’s statements, his claims were reviewed for plain error that
  affected substantial rights). Therefore, the state procedural rule was an

  adequate and independent basis for rejecting Petitioner’s claim.

       Fourth, Petitioner has abandoned the “cause and prejudice”
  argument, Wheeler, 852 F.3d at 515, and he has not shown that a

  fundamental miscarriage of justice will occur if the Court declined to

  address his claim on the merits. His prosecutorial-misconduct claim is
  procedurally defaulted because all four elements of a procedurally

  defaulted claim have been satisfied.

                   2. The Merits

       Petitioner’s claim also lacks merit.      It is true that “deliberate

  deception of a court and jurors by the presentation of known false

  3
    The state court also stated that: Petitioner had failed to substantiate
  his contention that the prosecutor knowingly introduced false testimony
  to obtain his conviction; the alleged perjury did not affect the outcome of
  the case; and Petitioner’s right to a fair trial was not violated. Id. at *5.
  But that alternative ruling does not preclude this Court from concluding
  that Petitioner’s claim is procedurally defaulted. Harris, 489 U.S. at 264
  n.10.

                                       19
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3460   Page 20 of 30




  evidence is incompatible with ‘rudimentary demands of justice.’” Giglio

  v. United States, 405 U.S. 150, 153 (1972) (quoting Mooney v. Holohan,

  294 U.S. 103, 112 (1935)). “The same result obtains when the State,

  although not soliciting false evidence, allows it to go uncorrected when it

  appears.” Napue v. Illinois, 360 U.S. 264, 269 (1959). Nevertheless, “[a]

  conviction obtained through the knowing use of perjured testimony must

  be set aside [only] if ‘the false testimony could . . . in any reasonable

  likelihood have affected the judgment of the jury.’ ” United States v.

  Fields, 763 F.3d 443, 462 (6th Cir. 2014) (quoting Giglio, 405 U.S. at 154).

       To prove that the prosecutor’s failure to correct false testimony
  violated due process rights, a petitioner must demonstrate that: (1) the

  statement was actually false; (2) the statement was material; and (3) the

  prosecution knew it was false. Rosencrantz v. Lafler, 568 F.3d 577, 583–
  84 (6th Cir. 2009); see also Amos v. Renico, 683 F.3d 720, 728 (6th Cir.

  2012). “[O]rdinarily, claims of perjury must also overcome a harmless-

  error analysis.” Monea v. United States, 914 F.3d 414, 421 (6th Cir.

  2019).   On habeas review, an error is harmless unless it had a

  “substantial and injurious effect or influence” on the verdict. Brecht v.

  Abrahamson, 507 U.S. 619, 637-38 (1993).
       Here, although there was evidence that Talton lied when she denied

  stealing Heather Brown’s cell phone, there is no indication that the

  prosecutor deliberately tried to deceive the jury or that the alleged
  perjury was material. Talton acknowledged that the cell phone found in

                                      20
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20    PageID.3461    Page 21 of 30




  her car was not registered to her or anyone in her family, 11/20/13 Trial
  Tr., ECF No. 8-25, PageID.1912, and the officer in charge of the case

  testified that all the evidence indicated that the phone belonged to Ms.

  Brown.    12/2/13 Trial Tr., ECF No. 8-30, PageID.2688.             The officer
  pointed out that the photos stored on the phone were photos of Ms.

  Brown’s family and that there were no photos of Talton’s family on the

  phone. Id.
        The prosecutor subsequently admitted in her closing argument that

  Talton may have stolen the cell phone and lied about it. 12/4/13 Trial Tr.,

  ECF No. 8-32, PageID.2875.         Defense counsel also maintained that
  Talton had lied about the phone. Id., PageID 2908-2909.

        The Michigan Court of Appeals reasonably concluded from the

  record that the false testimony did not affect the outcome of the case and
  that Petitioner’s right to a fair trial was not violated by the allegedly false

  testimony.     Likewise, the alleged perjury could not have had a

  substantial and injurious effect or influence on the jury’s verdict, given
  the testimony and the attorneys’ remarks suggesting that Talton lied

  about the phone. The alleged perjury was not material evidence, and the

  alleged constitutional error was harmless. Therefore, Petitioner’s claim
  lacks merit in addition to being procedurally defaulted.

               D. Petitioner’s Cell Phone

        Petitioner alleges that the police seized his cell phone without a
  warrant and, therefore, the trial court improperly admitted the phone in

                                        21
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20      PageID.3462   Page 22 of 30




  evidence. Pet., ECF No. 1, PageID.51, 59. Petitioner did not develop this

  claim in his habeas petition, see id., but in state court, he argued that the

  trial court should have suppressed his cell phone and any evidence

  derived from it because the police did not possess a search warrant when

  they arrested him, searched him, and seized his phone.

           The trial court determined before Petitioner’s first trial that the cell

  phone found in Petitioner’s pants pocket on the night of his arrest was

  admissible in evidence because the phone came within the scope of an

  applicable search warrant. 8/27/12 Trial Tr., ECF No. 8-3, PageID.212-

  214. The Michigan Court of Appeals agreed. Brown, 2015 WL 6482928,
  at *6.

           The Court of Appeals also found no merit in Petitioner’s argument

  that the police undertook a warrantless review of the contents of his cell
  phone. The Court of Appeals noted that Sergeant Brian Bowser had

  testified that the police obtained a search warrant before the police

  attempted to search the contents of the phone and that they failed to

  recover any information from the phone. Id. at *7; see also 12/2/13 Trial

  Tr., ECF No. 8-30, PageID.2657-2659.

           Petitioner’s claim is not cognizable on habeas corpus review
  because the Supreme Court stated in Stone v. Powell, 428 U.S. 465

  (1976), that “where the State has provided an opportunity for full and

  fair litigation of a Fourth Amendment claim, a state prisoner may not be
  granted federal habeas corpus relief on the ground that evidence obtained

                                          22
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3463   Page 23 of 30




  in an unconstitutional search or seizure was introduced at his trial.” Id.

  at 494 (internal and end footnotes omitted). “[T]he Powell ‘opportunity

  for full and fair consideration’ means an available avenue for the prisoner

  to present his claim to the state courts, not an inquiry into the adequacy

  of the procedure actually used to resolve that particular claim.” Good v.

  Berghuis, 729 F.3d 636, 639 (6th Cir. 2013).

       The state court record indicates that Petitioner filed a motion to

  suppress evidence of his phone and initially succeeded in having evidence

  of the phone suppressed.      See 8/23/12 Mot. Hr’g Tr., ECF No. 8-2,

  PageID.199. When the prosecutor moved for reconsideration of the trial
  court’s ruling, Petitioner had an opportunity to respond at a hearing on

  the prosecutor’s motion. Id., PageID.202-204.

       The hearing resumed on the first day of the first trial, and
  Petitioner had an additional opportunity then to argue in support of his

  motion to suppress the phone.         8/27/12 Trial Tr., ECF No. 8-3,

  PageID.213. Although the trial court granted the prosecutor’s motion for

  reconsideration and ruled that Petitioner’s phone could be admitted in

  evidence, Petitioner was able to raise his Fourth Amendment claim again

  on appeal from his convictions.
       Petitioner’s presentation of his claim to the state courts suffices to

  preclude review of the claim in a habeas corpus petition. Good, 729 F.3d

  at 640; see also Rashad v. Lafler, 675 F.3d 564, 570 (6th Cir. 2012)
  (stating that, because the petitioner had ample opportunities to present

                                      23
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3464   Page 24 of 30




  his claim in state court, he was precluded from obtaining habeas relief on

  the claim). Therefore, his Fourth Amendment claim is not cognizable

  here. The claim also lacks merit because the search warrant listed “[a]ny

  electronic storage devices, such as cell phones, SIM cards, [and] flash

  drives.” 8/27/12 Trial Tr., ECF No. 8-3, PageID.212 (emphasis added),

  and the contents of the phone were not revealed at trial.

       E. The Arraignment
       Petitioner’s fifth claim alleges that his constitutional rights were

  violated because he was not brought before a judge or magistrate within

  forty-eight hours of his warrantless arrest. Pet., ECF No. 1, PageID.16,
  20, 45. He claims that he was arraigned four days after his arrest and

  interrogated more than once during those four days. Id., PageID.45-46.

       Respondent argues that this claim is procedurally defaulted and
  not cognizable on habeas review. Answer, ECF No. 7, PageID.112-113,

  164-66. The Court agrees. The claim is procedurally defaulted because

  there is a “general and longstanding rule in Michigan that ‘issues that

  are not properly raised before a trial court cannot be raised on appeal

  absent compelling or extraordinary circumstances.’” People v. Cain, 869

  N.W.2d 829, 832 (Mich. 2015) (quoting People v. Grant, 520 N.W.2d 123,

  128 (1994)). Petitioner violated this rule by not objecting in the trial court

  to the delay between his arrest and his arraignment.

       The Michigan Court of Appeals enforced the rule by stating that
  Petitioner “neglected to raise any challenge to an improper delay in his

                                       24
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3465   Page 25 of 30




  arraignment in the trial court” and, therefore, the “issue qualifie[d] as
  unpreserved for appellate review.” Brown, 2015 WL 6482928, at *7. The

  Court of Appeals also found no merit in the claim because Petitioner had

  “fail[ed] to substantiate that an unreasonable postarrest delay directly
  led to the admission of any specific evidence that prejudiced his

  substantial rights.” Id. at *8.

       The rule requiring a contemporaneous objection was an adequate
  and independent basis for denying review of Petitioner’s claim because

  the Michigan Supreme “Court ‘has long recognized the importance of

  preserving issues for appellate review.’” Cain, 869 N.W.2d at 832-883.
  Petitioner has not alleged “cause” for his procedural default or that a

  miscarriage of justice will occur if the Court declines to address the

  merits of his claim. Thus, his claim is procedurally defaulted.
       The claim also is not cognizable on habeas review, because it raises

  a Fourth Amendment issue, and Petitioner had an opportunity to raise

  the claim in state court. Stone, 428 U.S. at 494; Good, 729 F.3d at 639.
  Further, even if Petitioner was illegally detained in violation of the

  Fourth Amendment, an “illegal arrest or detention does not void a

  subsequent conviction.” Gerstein v. Pugh, 420 U.S. 103, 119 (1975). “Not
  all wrongful detentions violate due process” either, because “‘[t]he

  Constitution does not guarantee that only the guilty will be arrested.’”

  Seales v. City of Detroit, Michigan, 959 F.3d 235, 240 (6th Cir. 2020)
  (quoting Baker v. McCollan, 443 U.S. 137, 145 (1979)).

                                      25
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3466   Page 26 of 30




       The Michigan Court of Appeals, moreover, correctly determined
  that Petitioner’s claim lacked merit because he failed to substantiate that

  an unreasonable post-arrest delay led to the admission of any prejudicial

  evidence. Brown, 2015 WL 6482928, at *8. A “delay in arraignment,
  standing alone, without a showing of prejudice . . . present[s] no federal

  question,” Streeter v. Craven, 418 F.2d 273, 274 (9th Cir. 1969), and

  Petitioner has not shown that he was prejudiced by the delay in
  arraigning him. Although he does say that he was interrogated several

  times, he apparently did not confess to the crimes during the

  interrogations, and it does not appear that the prosecution gained a
  tactical benefit from the delay. Absent any prejudice caused by the delay,

  Petitioner is not entitled to relief on his claim. Kirkland v. Maxwell, 369

  F.2d 687, 688 (6th Cir. 1966).
       Petitioner’s claim is procedurally defaulted, not cognizable on

  habeas review, and meritless. He has no right to relief on the claim.

       F. Trial Counsel

       In his sixth and final claim, Petitioner alleges that he was denied

  his Sixth Amendment right to effective assistance of counsel because his

  trial attorney failed to challenge the criminal complaint and warrant at
  the preliminary examination.         Pet., ECF No. 1, PageID.46-48.

  According to Petitioner, the complaint was defective because it contained

  conclusory statements and no underlying facts.             Id., PageID.47.
  Petitioner also alleges that the complaint was inadequate to support the

                                      26
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3467   Page 27 of 30




  arrest warrant.      Id., PageID.47-48.    The Michigan Court of Appeals

  concluded on review of Petitioner’s claim that he had failed to

  substantiate ineffective assistance of counsel. Brown, 2015 WL 6482928,

  at *8.

                      1. Clearly Established Federal Law

           To prevail on his claim about trial counsel, Petitioner must show

  that “counsel’s performance was deficient” and “that the deficient
  performance prejudiced the defense.” Strickland v. Washington, 466 U.S.

  668, 687 (1984). The deficient-performance prong “requires showing that

  counsel made errors so serious that counsel was not functioning as the
  ‘counsel’ guaranteed the defendant by the Sixth Amendment.”               Id.

  Petitioner “must show that counsel’s representation fell below an

  objective standard of reasonableness.” Id. at 688.
           The “prejudice” prong “requires showing that counsel’s errors were

  so serious as to deprive the defendant of a fair trial, a trial whose result

  is reliable.”    Id. at 687.   Petitioner must demonstrate “a reasonable
  probability that, but for counsel’s unprofessional errors, the result of the

  proceeding would have been different. A reasonable probability is a

  probability sufficient to undermine confidence in the outcome.” Id. at

  694.

           “The standards created by Strickland and § 2254(d) are both ‘highly

  deferential,’ and when the two apply in tandem, review is ‘doubly’ so.”
  Richter, 562 U.S. at 105 (internal and end citations omitted). “When §

                                        27
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3468   Page 28 of 30




  2254(d) applies, the question is not whether counsel’s actions were
  reasonable. The question is whether there is any reasonable argument

  that counsel satisfied Strickland’s deferential standard.” Id.

                    2. Application
        The Michigan Court of Appeals determined that the criminal

  complaint in Petitioner’s case satisfied the requirements set forth in

  Michigan Court Rule 6.101(A) and (B), and that it served to properly

  commence the judicial proceedings. Brown, 2015 WL 6482928, at *9. The

  Court of Appeals also opined that defense counsel had no basis for

  objecting because both the complaint and the warrant contained the

  proper information. Id. at *10. Finally, the Court stated that the failure

  to object did not prejudice Petitioner because it had no impact on the trial

  court’s jurisdiction to try Petitioner.
        The state court’s interpretation of state law binds this Court sitting

  in habeas corpus, Bradshaw v. Richey, 546 U.S. 74, 76 (2005), and

  because the state court determined that the complaint and warrant were
  proper under state law, defense counsel was not ineffective for failing to

  object to the complaint and the warrant. “The failure to raise a meritless

  claim does not constitute ineffective assistance of counsel,” Tackett v.
  Trierweiler, 956 F.3d 358, 375 (6th Cir. 2020), and because Petitioner’s

  underlying claim about the complaint and warrant lacks merit, his trial

  attorney’s failure to raise that issue does not constitute ineffective
  assistance of counsel, see id.

                                        28
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3469   Page 29 of 30




       To the extent Petitioner is alleging that the state court never

  acquired jurisdiction over his criminal case due to the allegedly defective

  complaint and warrant, that claim also lacks merit. Whether the state

  trial court was “vested with jurisdiction under state law is a function of

  the state courts, not the federal judiciary.” Willis v. Egeler, 532 F.2d

  1058, 1059 (6th Cir. 1976). And the “state court’s interpretation of state

  jurisdictional issues conclusively establishes jurisdiction for purposes of

  federal habeas review.” Strunk v. Martin, 27 F. App'x 473, 475 (6th Cir.

  2001).

       IV. CONCLUSION
       Based on the foregoing discussion, the state appellate court’s

  rejection of Petitioner’s claims was not contrary to clearly established

  Supreme Court precedent, an unreasonable application of Supreme
  Court precedent, or an unreasonable determination of the facts.

  Accordingly, it is ORDERED that the petition for a writ of habeas corpus

  is DENIED.
       The Court also DECLINES to issue a certificate of appealability

  because reasonable jurists could not disagree with the Court’s resolution

  of Petitioner’s constitutional claims, nor conclude that the issues
  presented deserve encouragement to proceed further. See Miller-El, 537

  U.S. at 327. Nevertheless, if Petitioner decides to appeal this Court’s

  decision, he may proceed in forma pauperis because an appeal could be
  taken in good faith.

                                      29
Case 2:17-cv-12097-TGB-RSW ECF No. 12 filed 10/30/20   PageID.3470   Page 30 of 30




       SO ORDERED.



       Dated: October 30, 2020      s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    UNITED STATES DISTRICT JUDGE




                                      30
